PER CURIAM.
This matter is before the Court on petition for approval of conditional guilty plea for consent judgment and entry of final order of discipline to violations of Florida Bar Code of Professional Responsibility, Disciplinary Rules 1-102(A)(1), (4), and (6) and Florida Bar Integration Rule, article XI, Rule 11.02(3)(a).
We approve the petition and hereby reprimand respondent, Michael C. Meisler, for these violations. The publication of this order in Southern Reporter and the appearance by respondent before the Board of Governors of The Florida Bar shall serve as respondent’s public reprimand.
Costs in the amount of $708.40 are hereby taxed against the respondent.
It is so ordered.
ADKINS, A.C.J., and BOYD, OVERTON, MCDONALD and SHAW, JJ., concur.